DETAILED ACTION
1. 	Claims 1, 5-8, 18-20 are pending in the current application.
2.	This application is a DIV of 14/368,505 06/24/2014 PAT 9493416, which is a 371 of PCT/EP2013/060158 05/16/2013 and claims priority to EUROPEAN PATENT OFFICE (EPO) PCT/EP2012/059258 05/18/2012.
Response to Arguments
3.	The rejections of canceled claims are withdrawn.  The rejection of claims 1, 5-8, 18-20 under 35 U.S.C. 103(a) as being unpatentable over Zhebrovska AND Ellin AND Clark in view of Kondritzer is maintained.  Applicants’ representative’s arguments filed December 8, 2020 have been fully considered but are unpersuasive. There is an argument that the rejection fails to teach every feature of the claimed invention, however all the limitations of the claims are met by the prior art including the reagent chloromethane, the temperature ranges, pressure, solvents, reaction times, method of purification and purity.  Applicants’ representative argues that the claimed temperature range is “above the boiling point of the solvent” at that this temperature is “atypical or unknown to the skilled worker in this field”.  This is unpersuasive. According to Ellin who prepared pyridinium methyl chlorides under pressure, “The temperature within the jacket reached 95-100°. Pressures up to 7 kg/cm2 (0.686 MPa, 6.86 bar) developed within the bottles, as determined by a few check experiments in which the reaction was carried out in small steel tubes with pressure gauges attached.”  The temperature is in the range cited.  While part of the temperature range maybe be above the atmospheric boiling point, all of the solvents listed boil within the range of claim 1 at atmospheric pressure.  Isopropanol boils at 82.5oC, acetonitrile at 82oC, and ethanol water mixtures boil at the claimed range until the alcohol percentage is above oC number cited in the response as a boiling point for aqueous ethanol only applies only to mixtures above 80% ethanol at atmospheric pressure.  Crucially, increasing the pressure by using a sealed vessel like the Fisher-Porter bottle in the Ellin procedure concomitantly increases the boiling point of the solvent. This is a basic chemical principle. The autogenously elevated pressure in a sealed heated vessel maintains the solvent below its boiling point and in its liquid state.  Claim 7 recites a solvent of 96% ethanol and at least on the low end of pressure (1 bar, at or technically below atmospheric pressure (0.98692 atm)) the boiling point of 96% ethanol is below the range cited in claim 1.   Clark also discusses the use of various pressure reactors at column 4 lines 48 ff, “The introduction rate of the chloromethane is desirably controlled to provide a reactor pressure of about 70 psi or less solely for economic reasons.   Use of low reactor pressures reduces the cost of the reactor vessel.  Higher reactor pressures from higher rates of chloromethane introduction may be used if the cost of the vessel is not a limiting factor.” The optimal temperature for the process is capable of being determined by the skilled artisan; see Ex parte Khusid et at (POBA 1971) 174 USPQ 59; In re Mostovych et al. (CCPA 1964) 339 F2d 455, 144 USPQ 38; In re Aller et al (CCPA 1955) 220 F2d 454, 105 USPQ 233).  The use of pressure vessels like those described by Ellin when handling chloromethane gas is conventional in the art see Nardi 4,115, 390 (Example 1 column 2 lines 21ff).  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1, 5-8, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhebrovska WO 2011157743 A1 (cited on the IDS) AND Ellin, “An Improved Procedure for Preparing 1-Methylpyridinium- 2-aldoxime Chloride” Journal of Medicinal & Pharmaceutical Chemistry (1962), 5, 404-5 AND Clark US 5,705,648 in view of Kondritzer “Investigation of Methyl Pyridinium-2-aldoxime Salts” Journal of Pharmaceutical Sciences  Vol. 50, No. 2, February 1961, 109-112.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art: 
The prior art of Zhebrovska teaches the synthesis of the pyridinium iodide salt form of the instantly claimed compound, carbabenzpyride.  The compound is also known as Amizon and is known as an antiviral, a hepatoprotective, and nonsteroidal anti-inflammatory drug (NSAID). Page 3 of Zhebrovska described the step of the instant claim 1 as (iii), while step (iv) is the recrystallization of claim 8, “(iii) reaction of the crystalline product obtained in step (ii) above with methyl iodide and (iv) re-crystallisation of the crude product obtained in step (iii) from aqueous alcohol.”
Pages 10-11 provide the details of these two steps:
Generally, the quaternization reaction of BAINA and methyl iodide is carried out using an excess of methyl iodide in a range of 5 to 15% and preferably 8 to 12%. The most preferred excess of methyl iodide is about 10%. According to a preferred embodiment of the process according to the present invention the quaternisation reaction is carried out in an aqueous alcohol solution. The content of water in the alcohol is in general in the range of 5 to 15% and preferably 8 to 12%. Most Most preferably 96% ethanol is used. The pure -form of carbabenzpyride according to the present invention is obtained by means of re-crystallisation of the crude product obtained in step (iii) from aqueous ethanol. In general, the amount of water present in the ethanol ranges from 5 to 15% 25 and preferably 7 to 13%. Most preferably 90% ethanol is used in step (iv). According to a preferred embodiment of the claimed process the ratio of solvent to crude product used in step (iv) is in the range of 1 :2 to 1 :4. The most preferred ratio is about 1 :3. After dissolving the crude product in the solvent, preferably in 90% ethanol, the solution is spontaneously (i.e. without a cooling agent) cooled from the reflux temperature of the solvent to a temperature in the range of 30 to 40°C. Most preferably the hot solution is cooled spontaneously (i.e. without a cooling agent) to a temperature of about 30°C. Subsequently, the temperature is further lowered to 10 to 15°C. After stirring for a period of time in the range of 1 to 3 hours, the pure product can be filtered off and rinsed, for example, two times with cold 96% alcohol. According to a preferred embodiment of the re-crystallisation process, activated charcoal is added to the solution of the crude product.

Ellin prepared pyrdinium methyl chlorides essentially in the same manner as Zhebrovska but with methyl chloride under pressure at 95-100oC: 
Pyridine-2-aldoxime (2 g.) was dissolved in 20 ml. of N,N-dimethylformamide5 contained in a pressure bottle (Fisher). Methyl chloride was added by passing the gas through a large Dewar-type condenser packed with solid carbon dioxide. After addition of 5 g. of methyl chloride6 the bottle was closed and placed inside a steel safety jacket provided with an inlet tube and closed with a steel cap in which several small holes had been drilled. Steam was passed into the jacket for periods up to 22 hr. The temperature within the jacket reached 95-100°. Pressures up to 7 kg/cm2 (0.686 MPa, 6.86 bar) developed within the bottles, as determined by a few check experiments in which the reaction was carried out in small steel tubes with pressure gauges attached. At the end of the reaction time, the bottles were cooled to below room temperature and opened. The products were filtered off, washed, and dried.7-8 

The chloride salts melted within a 2° range between 235-238° dec. and had a purity of 98-100% by ultraviolet spectrophotometric analysis.8 For recrystallization, 1 g. of the product was dissolved in 30 ml. of 95% ethanol with heat, the solution filtered and 50 ml. of ether added to the cooled solution with stirring. Crystallization was allowed to take place in the cold; the product was collected on a filter, washed with a small volume of a cold mixture of ethanolether (3:5) and dried in vacuo; yield, 85-90%.



4)   Chloromethane is a gas and can be contacted with the liquid phase by any of the conventional gas/liquid contact methods that is effective to transfer material in the gas into the liquid.  The simplest and preferred method for the present invention is a tube extending below the surface of the liquid phase through which the chloromethane is passed.  The tube exhibits a length sufficient to permit chloromethane to dissolve in the anhydrous solvent as a bubble of gas rises through the liquid.  An array of distribution tubes and nozzles may be used, however, if desired…. 

Claim 11. The process of claim 9 wherein said chloromethane is contacted with said N-methylpiperidine by bubbling chloromethane through N-methylpiperidine in acetone at a temperature of up to 70o C.

Clark also discusses the use of various pressure reactors at column 4 lines 48 ff, “The introduction rate of the chloromethane is desirably controlled to provide a reactor pressure of about 70 psi or less solely for economic reasons.   Use of low reactor pressures reduces the cost of the reactor vessel.  Higher reactor pressures from higher rates of chloromethane introduction may be used  if the cost of the vessel is not a limiting factor.” 70 psi is around 5 bar which is in the range of claim 7.  Example 1 uses 70 psi. and solvents in Example 2 include acetonitrile which yielded  95% and isopropanol which gave an 80% yield. According to Clark at column 3 lines 65 ff, “temperature within the range from about 0o-200oC.”
B)	Ascertaining the differences between the prior art and the claims at issue.
The prior art Zhebrovska process is drawn to making the pyridinium iodide salt form while the instant claims are drawn to the pyridinium chloride.  Ellin teaches the instantly claimed process to make the pyridinium chloride salt.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  An organic chemist in charge of drug formulation would be aware of the known literature for making pyridinium salt forms.
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The process of the instant claims is known in the art.  The substitution of one halogen for another has been held unpatentably obvious; See Ex Parte Wiseman 98 USPQ 277 (1953).  In this case there is evidence that changing the prior art iodide to a chloride would be advantageous. According to Kondritzer pyridinium methiodides are insoluble and potentially toxic. Kondritzer teaches a salt form optimization of a similar pyridinium iodide.  In Kondritzer’s study the anticholinergic methyl pyridinium-2-aldoxime iodide (2-PAM iodide) suffered from several problems including poor solubility. “Another disadvantage is that iodism may result from the administration of large amounts of 2-PAM iodide since approximately 50 percent, by weight, of the molecule is iodide ion. In order to overcome the deficiencies of the iodide salt, other salts were prepared in which the anion was chloride, nitrate, hydrogen sulfate, dihydrogen phosphate, fumarate, tartrate, or lactate.”  The study concludes with the selection of the chloride as the preferred salt form.  The chloride was superior for a variety of reasons including, solubility, low toxicity, and stability.  As stated in the conclusion:  “The percentage of oxime contained in a salt of 2-PAM is highly important if the compound is to be taken orally as a tablet or capsule for prophylactic purposes……The chloride salt, contains the most oxime per unit weight of salt. The chloride salt of 2-PAM on the basis of physiological compatibility, water solubility, stability, and percentage of oxime contained, should be the one of choice for use in the therapy and prophylaxis of anticholinesterase poisoning.”

In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), at 421, the Supreme Court stated that:

 “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”


It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was make the chloride according to the known processes of Ellin instead of an iodide as discussed in Zhebrovska. 
	Regarding claim 6, it is typical to use a slight excess of the alkylating reagent in these reactions and according to Ellen:  “(6) Molar ratios of methyl chloride to pyridine-2-aldoxime greater than 6:1 did not increase the yield of quaternary salt.”  Since it is a gas it can be removed easily.
	With respect to using acetonitrile, this is a good polar aprotic solvent for nucleophilic displacements, and was used by Clark in the preparation of mepiquat chloride. Acetonitrile gave some of the highest yields according to Table 1 on column 8.  It is also in the same solvent class as the optimal solvent of Ellin, DMF.  Regarding the purification limitations in claims 18-19, 21, and 25 the salts in Ellen were up to 100% pure by his method.  With respect to claim 20, regarding 
Objections
5.	Claims 1 and 7 are objected to for general illegibility as failing to comply with 37 C.F.R. 1.52 (a) (1) (iv) and (v).  The amendments to the independent claim 1 and dependent claim 7 are not plainly legible, lack sufficient clarity and contrast and fail to comply with 37 C.F.R. 1.52 (a) (1) (iv) and (v): 
“(a) Papers that are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application or a reexamination proceeding.

(1) All papers, other than drawings, that are submitted on paper or by facsimile transmission, and are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application or reexamination proceeding, must be on sheets of paper that are the same size, not permanently bound together, and:

 iv) Plainly and legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent; and

(v) Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.”


Conclusion
6.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625